197 F.3d 917 (8th Cir. 1999)
JIMMY EUGENE HARRIS, APPELLANT,v.TUCKER UNIT THERAPEUTIC COMMUNITY STAFF; CHISM, MR., T. C. PROGRAM LEADER, TUCKER UNIT THERAPEUTIC COMMUNITY, ARKANSAS DEPARTMENT OF CORRECTION; LAMB, MR., T. C., COUNSELOR, TUCKER UNIT THERAPEUTIC COMMUNITY, ARKANSAS DEPARTMENT OF CORRECTION; PEGGY RAMERIZ, MS., T. C. PROGRAM OPERATIONS MANAGER/PROGRAM LEADER, TUCKER UNIT THERAPEUTIC COMMUNITY, ARKANSAS DEPARTMENT OF CORRECTION; ROGER CAMERON, MR., T. C. PROJECT COORDINATOR, TUCKER UNIT THERAPEUTIC COMMUNITY, ARKANSAS DEPARTMENT OF CORRECTION, APPELLEES.
No. 99-2623
UNITED STATES COURT OF APPEALS FOR THE EIGHTH CIRCUIT
Submitted: October 7, 1999December 03, 1999

Appeal from the United States District Court for the Eastern District of Arkansas.
Before McMILLIAN, Richard S. Arnold, and Hansen, Circuit Judges.
PER CURIAM.


1
Jimmy Eugene Harris, an Arkansas inmate, appeals from the district court's1 dismissal of his 42 U.S.C. § 1983 complaint for failure to exhaust administrative remedies under 42 U.S.C. § 1997e(a). Having carefully reviewed the record and the parties' briefs, we affirm on the basis that Harris's complaint failed to state a claim of deliberate indifference to his medical needs by prison authorities. See Farmer v. Brennan, 511 U.S. 825 (1994).


2
Accordingly, we affirm the judgment of the district court without further Discussion. See 8th Cir. R. 47B.



NOTE:


1
  The Honorable Stephen M. Reasoner, United States District Judge for the Eastern District of Arkansas.